Citation Nr: 1106939	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include an adjustment reaction with mixed emotional features.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1977 to March 1978, 
and from January 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Veteran also perfected an appeal to the Board for the issue 
of entitlement to service connection for a left knee disability.  
However, this issue was granted by the RO in August 2006.  Since 
this grant constituted a full grant of the benefits sought on 
appeal, this claim is no longer in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Cervical Spine Disorder

The Veteran contends that he is entitled to service connection 
for a cervical spine disorder.  Regrettably, further evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The Veteran's service treatment records are silent as to 
complaints regarding the cervical spine or neck.  However, during 
a March 2005 VA examination, which was within one year of the 
Veteran's separation from active duty, he reported having 
cervical spine pain since around 2000 which he related to 
repetitive lifting while on active duty.  The examiner diagnosed 
the Veteran with a cervical strain - myositis, and cervical 
spondylosis.  Regrettably, a medical opinion as to etiology was 
not provided as part of this examination.  Furthermore, a 
separate VA examination from March 2005 concluded that 
examination of the cervical spine was normal, calling into 
question the proper diagnosis.  Due to this conflicting evidence, 
as well as the failure to obtain a medical opinion regarding 
etiology, the Veteran should be afforded a new VA examination for 
his claimed cervical spine disability.  

Furthermore, the record contains no VA Medical Center (VAMC) 
treatment records since August 2005.  Records of treatment 
prepared since this time should be obtained and incorporated into 
the Veteran's claims file before appellate review may proceed.  

Service Connection for an Adjustment Reaction with Mixed 
Emotional Features

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder, to include an adjustment reaction 
with mixed emotional features.  However, further evidentiary 
development is necessary on this issue before appellate review 
may proceed as well.  

According to a January 2003 Army Reserve examination, the Veteran 
reported experiencing nervous trouble, anxiety, panic attacks, 
frequent trouble sleeping, and depression or excessive worry.  
Therefore, the Veteran did report psychiatric symptoms prior to 
returning to active duty.  However, the service treatment records 
do not demonstrate that the Veteran was ever diagnosed with a 
psychiatric disorder or treated for a psychiatric disorder during 
military service.  In addition, a December 2003 Medical Board 
examination demonstrated that the Veteran was normal 
psychiatrically, but the Veteran again reported having frequent 
trouble sleeping, nervous trouble, and depression or excessive 
worry.  

The record also contains a private medical record from October 
2003 from a psychiatrist with the initials L.A.E.  It was noted 
that the Veteran had been treated for diagnoses of major 
depression and alcohol dependence.  However, following his 
separation from active duty, the Veteran was afforded a VA mental 
examination in March 2005.  A diagnosis of depression was not 
assigned at this time, but instead, one of alcohol abuse and an 
adjustment reaction with mixed emotional features.  VA's General 
Counsel has confirmed that direct service connection for a 
disability that results from a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits where, as 
here, the claim was filed after October 31, 1990.  See VAOGCPREC 
7-99; VAOGCPREC 2-98.  

Based on the above evidence, the Board concludes that the Veteran 
should be afforded a VA psychiatric examination in which an 
opinion regarding etiology is provided.  The record demonstrates 
that the Veteran experienced subjective symptomatology of anxiety 
and depression during active military service.  However, post-
service treatment records do not demonstrate that the Veteran has 
been diagnosed with a chronic psychiatric disability manifested 
by anxiety or depression.  Rather, he has been diagnosed with an 
adjustment reaction and alcohol abuse.  As noted above, alcohol 
abuse is not a service-connectable disability.  Therefore, the 
Veteran must be afforded the opportunity to appear for a more 
current VA examination before appellate review may proceed.  

Increased Disability Evaluation for a Low Back Disability

Finally, the Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
lumbosacral strain.  However, additional evidentiary development 
is again necessary before appellate review may proceed on this 
matter.  

The record demonstrates that the Veteran was last afforded a VA 
examination of the lumbar spine in March 2005.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Since the Veteran's last VA examination was nearly 6 
years ago, he must be provided with the opportunity to report for 
a more current VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
Veteran's VA Medical Center records prepared 
since August 2005.  Any records that are 
obtained should be incorporated into the 
claims file.  

2.  After the above records have been 
obtained, the Veteran should be scheduled for 
a VA examination with an appropriate 
specialist(s) regarding his claimed cervical 
spine disability.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examiner upon examination.  The examiner 
is asked to examine the Veteran and indicate 
whether he suffers from a current disability 
of the cervical spine.  If so, the examiner 
is asked to opine as to whether it is at 
least as likely as not that any cervical 
spine disability manifested during, or as a 
result of, active military service.  

When providing the above opinions, the 
examiner should consider and discuss the 
Veteran's lay testimony regarding his claimed 
disability.  A complete rationale should also 
be provided for any opinion offered.  

2.  The Veteran should also be scheduled for 
a VA examination with an appropriate 
specialist(s) regarding his claimed 
psychiatric disorder.  The Veteran's claims 
file and a copy of this remand must be 
provided to the examiner upon examination.  
The examiner is asked to examine the Veteran 
and indicate whether he suffers from a 
current psychiatric disorder.  If so, the 
examiner is asked to opine as to whether it 
is at least as likely as not that any such 
disorder manifested during, or as a result 
of, active military service.  

When providing the above opinions, the 
examiner should consider and discuss the 
Veteran's lay testimony regarding his claimed 
disability.  A complete rationale should also 
be provided for any opinion offered.  

4.  Finally, the Veteran should be scheduled 
for a VA examination with an appropriate 
specialist(s) to determine the current 
severity of his service-connected lumbar 
spine disability.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examiner upon examination.  The examiner 
should describe in detail all symptomatology 
associated with the Veteran's service-
connected disability of the spine, including 
any associated neurological involvement.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  To 
the extent possible, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional loss 
due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

5.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


